Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59,72-74 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 59 recites “flotation arrangement” in line 1 which lacks antecedent basis. Claims 72-74 recite “use” claims which indefinite per se. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 35-58, 60-64, and 72-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szatkowski (US4737272) in view of WO 18/033658 (of record). Szatkowski “272 discloses a muti-cell arrangement incorporating two means for generating bubbles for flotation. A large bubble generator generally recognized as a self-drawing impeller 19 and a fine bubble (microbubble) generator generally recognized as a circulating pump with air addition (41). Szatkowski ‘272 recognizes the use of more than the 3 illustrated serially arranged tanks for treating tails as shown in fig. 1 [12, 2+]. WO 18/033658 teaches the use of a flotation cell arrangement/line having a roughing stage (see fig. 30 with cells 41, scavenger stage (cells 42) and cleaner stage (cells 43). All cells seek to contribute to the final concentrate at A off the cleaner cells or final tail C off the scavengers or a middling recycle B off the scavenger cells which is recycled to the head of the process [25, 26]. Flow sheets of the nature set forth by WO ‘658 are common and to employ the Szatkowski cells in such an arrangement would yield no more than a predictable result. Many apparatus claims recite the material being acted upon which carries no patentable weight in an apparatus claim
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 45 above, and further in view of Dobby (USPGP 20130140218). The use of a preflotation flotation condirioner tank is well know and taught by Dobby ‘218 (see air injection and agitation tank 1. As this preconditioning results in a beneficial effect one of ordinary skill would desire to employ such an arrangement.
Claims 65-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 45 above, and further in view of Yoon (US 5167798). The fig. 1-2 embodiment of yoon ‘798 discloses the specifics of a microbubble generator system which employs a pump to recycle a portion of nonfloated tails , aerates the tails and uniformally distributes the tails back to the flotation cell to create a rising flow of fine sized air bubbles to effect flotation. To employ his specific arrangement for the broader pump recycle aeration arrangement of Szatkowski  ‘272 would have been obvious to one of ordinary skill before the effective filing date of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML